Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Key to allowance of these claims are the new claim limitations of 03/11/2022. The closest prior art is Malshe. Malshe teaches a lubricant or grease composition with an additive. The additive is graphene that is sulfonated and can have 15-50 carbon atoms. Malshe does not state that the mass ratio of carbon elements to sulfur elements in the sulfonated graphene grafted with a long carbon chain is 15-50, so suggest any ratio.
Regarding claims 11 and 14-22, an anti-wear, anti-friction and stably-dispersed lubricating oil or grease, comprising a main component of a lubricating oil or grease and a sulfonated graphene grafted with a long carbon chain,
wherein the mass ratio of carbon element to sulfur element in the sulfonated graphene grafted with the long carbon chain is 15-50, and
the number of carbon atoms in the long carbon chain is 10-50 is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771